United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-20101
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

PATRICIA O’KANE,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:03-CR-364-ALL
                      --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Patricia O’Kane pleaded guilty to wire fraud and bankruptcy

fraud and was sentenced to concurrent sentences of 30 months of

imprisonment and concurrent terms of five years and three years

of supervised release.   The district court imposed a $200

assessment and ordered O’Kane to pay $22,491.54 in restitution.

She now appeals, arguing that the appeal waiver provision of her

plea agreement does not bar a challenge to her sentence, that the

scope of appellate review regarding her sentence is not limited


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20101
                                -2-

if the waiver provision is inoperable, and that the district

court erred in the application of the Sentencing Guidelines with

regard to the calculation of the amount of loss.   O’Kane asserts

that the plea agreement, which reserved the right to appeal a

sentence in excess of the statutory maximum, does not bar her

claims because her sentence exceeds the “statutory maximum” as

that term is defined in Blakely v. Washington, 542 U.S. 296

(2004), and United States v. Booker, 543 U.S. 220 (2005).     The

Government seeks to enforce the waiver.

     By its plain language, O’Kane’s knowing and voluntary appeal

waiver bars her claims, as she was not sentenced above the

statutory maximum.   See United States v. Bond, 414 F.3d 542, 544-

46 (5th Cir. 2005); United States v. Cortez, 413 F.3d 502, 503

(5th Cir.), cert. denied, 126 S. Ct. 502 (2005).   O’Kane’s

attempts to distinguish these cases are unavailing.

     AFFIRMED.